DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being Kwon et al.  (United States Patent US 9,425,418 B2), hereinafter referenced as Kwon.
Regarding Claim 1, Kwon discloses “A flexible panel” (Figure 4, Item 106 ‘Base Layer’ (Notice that Base Layer 106 is of a flexible, bending panel form.)), “comprising: a flexible substrate” (Figure 4, Item 106 (Notice that base layer 106 provide a flexible substrate.)), “an overcoat layer disposed over and directly contacting the flexible substrate” (Figure 4, Item 104 ‘Encapsulation’ (Notice that encapsulation 104 provides an overcoat layer that is disposed over substrate 106 and directly contacting substrate 106.)), “and a device layer disposed over the overcoat layer” (Figure 4, Item 112 ‘Touch Sensor Layer’ (Notice that a device layer of a touch sensor is disposed over the layer provided by the encapsulation 104.)).
Regarding Claim 2, Kwon discloses everything claimed as applied above (See Claim 1). In addition, Kwon discloses “wherein the device layer comprises one of a touch electrode layer, a liquid crystal display structure, an organic light emitting diode display structure and a micro light emitting diode display structure” (Figure 4, Item 112 ‘Touch Sensor Layer’, and Column 11, Lines 59 – 63 (Notice that the device layer of a touch sensor provides layer of touch electrodes. In addition, notice that Claim 2 is met with respected to at least the “one of” condition.)).
Regarding Claim 4, Kwon discloses everything claimed as applied above (See Claim 1). In addition, Kwon discloses “further comprising: an optical layer disposed between the overcoat layer and the device layer” (Figure 4, Item 110 ‘Polarizer Layer’ (Notice that an optical polarization layer is disposed between the overcoat layer 104 and device layer 112.)).
Regarding Claim 5, Kwon discloses everything claimed as applied above (See Claim 1). In addition, Kwon discloses “further comprising: a waterproof layer disposed between the overcoat layer and the device layer” (Figure 4, Item 104 (Notice that at least a portion of overcoat 104 is between other layers or portions of itself and the device layer 112, where said portion has a waterproof nature as described at Column 11, Lines 46 – 49.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lu et al. (United States Patent Application Publication US 2017/0207278 A1), hereinafter referenced as Lu.
Regarding Claim 3, Kwon discloses everything claimed as applied above (See Claim 1). However, Kwon fails to disclose “wherein a thickness of the overcoat layer is in a range from 0.5 microns to 2 microns”.
In a similar field of endeavor, Lu teaches an overcoat encapsulation layer that ranges in thickness from 1 micrometer (micron) to 20 micrometers (microns) (Paragraph [0005], Lines 4 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a thickness of the overcoat layer is in a range from 0.5 microns to 2 microns” because one having ordinary skill in the art would want reduce the thickness of a sensing display (Lu, Paragraph [0004], Lines 1 – 4).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Seol et al. (United States Patent Application Publication US 2020/0203463 A1), hereinafter reference as Seol.
Regarding Claim 6, Kwon discloses “A method of fabricating a flexible panel” (Figure 4, Item 106 ‘Base Layer’ (Notice that Base Layer 106 is of a flexible, bending panel form.)), “comprising: providing a carrier” (Figure 4, Item 116 ‘Support Member’ (Notice that a support member 116 is provided as a carrier.)), “forming a flexible substrate over and directly contacting the carrier” (Figure 4, Item 106 (Notice that a base layer 106 is formed to provide a flexible substrate that is over and directly contacts the carrier 116 via support layer 108 and adhesive film 118.)), “forming an overcoat layer over and directly contacting the flexible substrate and the carrier” (Figure 4, Item 104 ‘Encapsulation’ (Notice that encapsulation 104 is formed  to provide an overcoat layer that is disposed over substrate 106, directly contacting substrate 106, and directly contacting the carrier 116 via support layer 108 and adhesive film 118.)),  “forming a device layer disposed over the overcoat layer” (Figure 4, Item 112 ‘Touch Sensor Layer’ (Notice that a device layer of a touch sensor is formed over the layer provided by the encapsulation 104.)), “separating the device layer, the [ ] flexible substrate and the [ ] overcoat from the carrier” (Figure 4 (Items 112, 106, and 116 (Notice that Figure 4 shown the separation of the device layer 112, the flexible substrate 112, and carrier 116 from each other.)). However, Kwon fails to explicitly disclose “performing a cutting process on the stacked structure of the flexible substrate and the overcoat layer”, a “cut” flexible substrate, and a “cut” overcoat layer.
In a similar field of endeavor, Seol teaches a stacked structure of a substrate 100 and encapsulation 300 cut along a cutting line CL to minimize an unutilized space of a display device (Seol, Paragraph [0108], Lines 1 – 4 and 18 – 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “performing a cutting process on the stacked structure of the flexible substrate and the overcoat layer”, a “cut” flexible substrate, and a “cut” overcoat layer because one having ordinary skill in the art would want to minimize unutilized space of a display device (Seol, Paragraph [0108], Lines 18 – 19).
Regarding Claim 12, Kwon and Seol, the combination of hereinafter referenced as KS, disclose/ teach everything claimed as applied above (See Claim 16). In addition, Kwon fails to explicitly disclose “wherein the overcoat layer includes an organic material layer”. However, Seol teaches the encapsulation 300 made of the organic material of polyethylene terephthalate (PET) (Paragraph [0082], Lines 4 – 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the overcoat layer includes an organic material layer” because one having ordinary skill in the art would want to provide a transparent material.



Allowable Subject Matter
Claims 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 7 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 7 in combination with those of Claim 6.
Regarding Claim 8, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 8 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 8 in combination with those of Claim 6.
Regarding Claim 9, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 9 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 9 in combination with those of Claim 6.
Regarding Claim 10, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 10 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 10 in combination with those of Claim 6.
Regarding Claim 11, it has been shown in the prior art of record to provide for the limitations of Claim 6 from which Claim 11 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 11 in combination with those of Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 20, 2022